Citation Nr: 1812097	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for depressive disorder prior to July 11, 2017, and 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to May 1973.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for depressive disorder (assigning a 10 percent disability rating, effective July 14, 2014).  

In a November 2017 supplemental statement of the case (SSOC), the Agency of Original Jurisdiction (AOJ) increased the Veteran's initial disability rating for depression from 10 percent to 50 percent disabling effective July 11, 2017.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a November 2017 rating decision, the AOJ granted service connection for bilateral shin splints and hammer toes.  This award represents a complete grant of the benefits sought with respect to those issues.  Thus, said issues are no longer in appellate status or before the Board at this time.  

In March 2017, the Board remanded the Veteran's initial increased rating and TDIU claims to the AOJ for further action consistent with the Board's remand directives.  The claims are back before the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's depressive disorder was manifested by symptoms resulting in occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood; however, total occupational and social impairment were not shown.  

2.  The Veteran was unable to obtain or retain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no higher, for depressive disorder have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9417 (2017).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 
38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

As to the TDIU claim, the requirements of the VCAA have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

As to the initial increased rating claim, the duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  Therefore, no other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

During the appeal period, the Veteran was afforded VA examinations in January 2015 and July 2017.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As noted in the Introduction, the Board last remanded the claim in March 2017.  In pertinent part, the Board instructed the AOJ to: (1) obtain all outstanding VA treatment records since July 2015; (2) send a development letter to obtain private treatment records if sought by the Veteran; (3) obtain a VA psychiatric examination from an appropriate VA examiner addressing the current severity of his service-connected psychiatric disorder; and (4) readjudicate the claim.

The AOJ obtained and uploaded recent VA treatment records to the Veterans Benefits Management System (VBMS).  The AOJ also sent the required development letter in March 2017.  In July 2017, the Veteran obtained a new VA examination to assess the current severity of his psychiatric symptoms as prompted in the March 2017 Board remand instructions.  The AOJ readjudicated the claim in a November 2017 SSOC.   

Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).

II.  Initial Increased Rating 

Here, the Veteran has averred that his depressive disorder is more severe than his current disability rating would indicate.  He filed a notice of disagreement (NOD) to his 10 percent disability rating effective July 14, 2014 in February 2015.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 199, 125-26 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).


Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Importantly, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 3.102. 

The Veteran is currently rated under 38 C.F.R. §4.130, Diagnostic Code 9417.  

The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. §4.130, Diagnostic Code 9417.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-19 (Fed. Cir. 2013).

The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Taking into account all relevant evidence, the Board finds that an initial disability rating in excess of 10 percent prior to July 11, 2017, and 50 percent thereafter for the Veteran's service-connected depression is warranted.  As noted above, in order to warrant an increased evaluation to 70 percent, the Veteran would have to be found to at least have occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds that these criteria have been met.

At the Veteran's most recent VA examination, the examiner determined that the Veteran suffered from the following symptoms: depressed mood, chronic sleep impairment, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and inability to establish and maintain effective relationships.  See July 2017 VA examination.  As a result, the examiner opined that the Veteran suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner also stated that the Veteran had experienced these symptoms since his last VA examination.  Id.  

Importantly, the examiner based this opinion largely on the Veteran's Beck Depression Inventory-2 score of 36, which "corresponds with severe depressive symptom reporting."  See July 2017 VA examination.  In September 2014, the Veteran took the same Beck depression report and scored 33, which also indicates "severe depression."  See September 2014 VA treatment record.  In fact, the overall range for the Beck depression report is 0 to 63 "with severe depression above 29."  On the same report, the Veteran stated he had thoughts of killing himself, though he would not carry them out.  Id.  The Board notes that the Veteran also has an extensive psychological treatment history through VA and has taken a plethora of psychological medication to alleviate his symptoms. 

Nevertheless, the Veteran has not exhibited total occupational and social impairment.  While the evidentiary record shows some intermittent inability to perform activities of daily living, the Veteran's extensive treatment records do not show gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, his own occupation, or the Veteran's own name. 
 
Thus, though the Veteran does exhibit some symptoms contemplated in total occupational and social impairment, the symptomatology is not of sufficient severity, frequency, and duration to result in a higher rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (holding that a Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  At worst, his symptoms appear consistent with no more than occupational and social impairment in most areas.  The criteria for a finding of a 100 percent evaluation, the next higher evaluation, are not met.

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), the Board has also considered whether staged ratings are appropriate.  Since, however, the Veteran's symptoms have remained constant at 70 percent levels for his depression, staged ratings are unjustifiable.

Thus, the preponderance of the evidence is for the Veteran's claim and the Board finds that the criteria for an initial disability rating of 70 percent, but no higher, for depressive disorder are met.  See Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. § 3.102. 




III.  TDIU 

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. 

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the stated purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; and (2) disabilities resulting from common etiology or a single accident.  38 C.F.R. 4.16(a).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2017).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that he is unemployable as a result of all his service-connected disabilities.  He filed an application for TDIU in April 2017.  See April 2017 VA Form 21-8940.  On the application, the Veteran stated that he was last employed in May 2003 and has been too disabled to work since then.    

The Veteran has met the threshold requirement for entitlement to a TDIU on a schedular basis.  The Veteran's depressive disorder, pursuant to the order below, has been rated at 70 percent disabling as of July 14, 2014; thus, he meets the schedular "single disability" requirement contemplated under 38 C.F.R. § 4.16(a).    

As of July 14, 2014, the Veteran has been service-connected and rated for the following disabilities: depression, rated at 70 percent disabling from July 14, 2014; varicose veins, left lower extremity, rated at 10 percent disabling from July 24, 2006 and 40 percent disabling from November 26, 2014; varicose veins, right lower extremity, rated at 10 percent disabling from July 24, 2006 and 40 percent disabling from November 26, 2014; bilateral shin splints, each rated at 10 percent disabling from May 10, 2013; and bilateral hammer toes, assigned a non-compensable rating from July 14, 2014.  These disabilities combined from July 14, 2014 exceed 70 percent.  See 38 C.F.R. § 4.16(a) (2017).  Thus, the narrow issue before the Board is whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

In November 2014 and July 2017, the Veteran underwent a VA examination to determine the effect of his service-connected lower leg disabilities on his functional capacity.  In November 2014, the Veteran reported lower leg pain and edema that gradually worsened over the years.  See November 2014 VA examination.  He complained of constant aching and "tightness" of both lower legs which worsened with activity.  Importantly, the Veteran's chronic lower leg edema is bothersome, though he is partially relieved with the use of compression stockings.  The examiner also elicited that the Veteran could not hold a volunteer job anymore and often woke up at night due to the pain.  Id.  As a result, the examiner determined that the Veteran's vascular condition impacted his ability to work; specifically, "[t]he Veteran finds his bilateral leg pain to be very distracting and states this prohibits him from concentrating and being able to work."  Id.  A separate VA examiner stated that the Veteran's hammer toes would negatively impact his ability to perform occupational tasks.  Specifically, the examiner found that the Veteran last worked in 2003 and "[b]oth feet would limit standing and walking."  See July 2017 VA examination.       

The Veteran has a high school education, suffers from severe depression, and his bilateral leg disabilities prevent him from standing and walking for prolonged periods of time.  As such, though the Veteran and others provided ample facts to make a decision, the responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  A medical examiner's role is limited to describing the effects of disability upon the person's ordinary activity.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the Veteran and his medical treatment providers credible as to his functional limitations attributable to his service-connected disabilities.  

Therefore, the Board finds that the Veteran's service-connected disabilities likely prevented him from obtaining and maintaining gainful employment.  Accordingly, resolving all doubt in his favor, the criteria for a TDIU has been met, and the claim is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 













ORDER

An initial disability rating of 70 percent, but no higher, for depressive disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


